Citation Nr: 1812901	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-54 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


ORDER

Service connection for Parkinson's disease is granted.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era. 

2.  The Veteran is diagnosed with Parkinson's disease.




CONCLUSION OF LAW

The criteria for service connection for Parkinson' disease have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(a), 5107 (West 2012); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introduction

The Veteran served on active duty in the United States Army from February 1958 to March 1982, including a tour of duty in the Republic of Vietnam from March 1970 until March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In a written and signed statement from the Veteran, received in October 2016, the Veteran withdrew the perfected appeal of entitlement to service connection for ischemic heart disease.  As the Veteran has withdrawn the appeal on this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.  38 U.S.C. §§ 7104, 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Discussion

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (West 2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases, including Parkinson's disease, will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  

The Veteran contends that he has Parkinson's disease that is related to service, to include as due to Agent Orange exposure in Vietnam.  The Veteran served on verified active duty from February 1958 to March 1982.  His DD Form 214 for the period of active duty from May 1964 to May 1970 indicates service in Vietnam and received the Vietnam Service Medal. As such, exposure to herbicides, including Agent Orange, is presumed. 

The Veteran's service treatment records show no complaints, findings, or diagnoses of Parkinson's disease. 

In July 2008, the Veteran underwent an Agent Orange Protocol Examination.  The VA examiner noted a past history of Parkinson's disease.  In April 2011, the Veteran filed for service connection for Parkinson's disease, secondary to herbicide exposure in Vietnam.

In October 2012, the Veteran underwent a VA examination for Parkinson's disease.  The VA examiner indicated the Veteran did not have a diagnosis of Parkinson's disease.  The rationale provided was that the VA examiner talked to the Veteran's non-VA neurologist and was told that the Veteran did not have Parkinson's disease.

The AOJ denied the claim in a June 2013 rating decision.  This appeal followed.

In July 2013, Dr. D.T. submitted a letter that stated the Veteran was currently under his care for Parkinson's disease.  In August 2013, Dr. D.T. submitted a completed Parkinson's disease DBQ that showed the Veteran had a current diagnosis of Parkinson's disease.  VA treatment records show continued treatment for Parkinson's disease.

There is evidence of record indicating the Veteran has a diagnosis of Parkinson's disease, and evidence indicating that he does not have a diagnosis of Parkinson's disease.  After resolving any benefit of the doubt in favor of the Veteran, the Board finds the evidence is essentially in equipoise as to whether the Veteran current has Parkinson's disease.  Accordingly, the Board finds that the Veteran currently has Parkinson's disease and that such disability is related to his military service as a presumptive condition associated with herbicide exposure incurred during service in Vietnam.  See 38 C.F.R. § 3.307, 3.309(e).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: Veterans of Foreign Wars

Department of Veterans Affairs


